            Case 3:20-cr-00644-GPC Document 85 Filed 02/18/21 PageID.805 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               FILED
                                         UNITED STATES DISTRICT CO                                              FEB 1 8 2021
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                           CLERK, U.S. DISTRICT COURT

               UNITED STATES OF AMERICA                             JUDGMENT IN A C                   .Q   Wit ~A~ll OF CALIFiE~~~
                                    v.                              (For Offenses Committed On or A er November 1, 1987)
           GERARDO CARDENAS-GARCIA (I)
                                                                       Case Number:         3:20-CR-00644-GPC

                                                                    Zainab Khan
                                                                    Defendant's Attorney
USM Number                          92621-298
• -
THE DEFENDANT:
IZ!   pleaded guilty to count(s)         2 of the Superseding Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                       Count
18: 100 I - False Statement To A Federal Officer (Felony)                                                                   2s




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)         Remaining counts                         are         dismissed on the motion of the United States.

IZ!   Assessment: $100.00 - Waived


•     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   Fine waived               D Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    February 18, 2021


                                                                    HON. GONZALO P. CURIEL
                                                                    UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-00644-GPC Document 85 Filed 02/18/21 PageID.806 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                GERARDO CARDENAS-GARCIA (1)                                              Judgment - Page 2 of2
CASE NUMBER:              3 :20-CR-00644-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count 2s




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:

       •    at                              A.M.               on

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3 :20-CR-00644-GPC
